Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2004

Samuel-Bassett v. Kia Mtr Amer Inc
Precedential or Non-Precedential: Precedential

Docket No. 03-1427




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Samuel-Bassett v. Kia Mtr Amer Inc" (2004). 2004 Decisions. Paper 949.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/949


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.